Citation Nr: 1434059	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1952 to June 1956 and from July 1957 to April 1972.  The Appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified before the undersigned Veterans Law Judge during a May 2013 videoconference hearing.  A transcript is of record.

The Board previously remanded this case for additional development in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record does not contain a formal finding regarding the Veteran's potential in-service exposure to asbestos.

Accordingly, the case is REMANDED for the following action:

1. Conduct appropriate development, as mandated by the VA manual, regarding the Veteran's potential exposure to asbestos in service and following separation from service, as well as whether any asbestos-related disease may have contributed to his cause of death.  

A formal finding should be issued regarding whether the Veteran was at least as likely as not exposed to asbestos during his active service.  The finding should include a rationale and should be associated with the claims file.

2. Then, if a determination that the Veteran was exposed to asbestos is made, obtain an addendum opinion from the December 2013 VA examiner or, if unavailable, from another appropriate examiner.  Provide the examiner with the claims file, including a copy of this REMAND and any evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  

The examiner MUST review the claims file and provide an opinion regarding whether it is less likely than not, at least as likely as not, or more likely than not (a greater than 50 percent probability), that the disabilities that contributed substantially or materially to the cause of the Veteran's death were etiologically related to his active service, including any exposure to asbestos.

The examiner should note that VA has indicated that the general effects of asbestos exposure may include cancers of the gastrointestinal tract and urogenital system, other than prostate cancer.  See VA Compensation & Pension Manual M21-1MR, Part IV, Subpart ii, Ch. 2, § C, Topic 9b.

The examiner should include a complete medical rationale for any opinion.  If any medical literature is used, pleased provide a citation.

3. Then, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



